The motion for leave to file the petition for writ of mandamus is denied without consideration of the merits and without prejudice to its presentation to the Circuit Court of Appeals for the Eighth Circuit, as is deemed to be the more appropriate procedure. Ex parte Peru, 318 U. S. 578, 584, and cases cited; Ex parte Fred Benioff Co., 317 U. S. 594. Proceedings before the Special Master will be stayed for ten days to afford petitioner an opportunity to present its petition to the Circuit Court of Appeals.